WilsoN, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties herein:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is as follows:
—40'/blue at $98 per m/t less inland freight at $6.14 per m/t
%" — 40'/white at $95 per m/t less inland freight at $6.14 per m/t
%" — 40'/green at $95 per m/t less inland freight at $6.14 per m/t
%" — 30'/red at $100 per m/t less inland freight at $6.14 per m/t
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for the merchandise herein at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
*451On the agreed fact, I find 'and bold that export value, as that value is defined in section 402, as amended, is tlie proper basis for the determination of the value of the merchandise in question and that such value for the respective items is as follows:
%" — 10'/blue at $98 per m/t less inland freight at $6.14 per m/t
%" — 40'/white at $95 per m/t less inland freight at $6.14 per m/t
%" — 40'/green at $95 per m/t less inland freight at $6.14 per m/t
%” — 30'/red at $100 per m/t less inland freight at $6.14 per m/t
Judgment will issue accordingly.